408 F.2d 1073
UNITED STATES of America, Appellee,v.Thomas DAVIS, Jr., Appellant.
No. 12886.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1969.Decided April 10, 1969.

Vincent J. Mastracco, Jr., Norfolk, Va., Court-appointed counsel, for appellant.
James A. Oast, Jr., Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Thomas Davis, Jr. appeals his conviction under 18 U.S.C.A. 2113(a) for entering a federal savings and loan association, with the intent to take, by intimidation, certain funds of the institution, the deposits of which were federally insured.  He asserts that the district court improperly failed to suppress currency removed from a small overnight bag found on the front seat of the automobile which he had been operating when he was arrested.  The currency was subsequently in evidence against him at trial.  He also claims error in the denial of his motion to dismiss the indictment and denial of his motion for a change of venue.


2
Leaving aside the question of the correctness of the district judge's apparent conclusion that the search was incident to a lawful arrest, we are satisfied from our examination of the record that defendant consented to the search.  On either basis, there was no violation of his Fourth Amendment rights.  We find no error in the denial of defendant's other motions.

The judgment of the district court is

3
Affirmed.